Exhibit 10.6

     
 
  SERVICE AGREEMENT NO. 49790
 
  CONTROL NO. 1995-04-30 — 0081

SST SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 20th day of November, 1995, by and
between:
COLUMBIA GAS TRANSMISSION CORPORATION
(“SELLER”)
AND
PENN FUEL GAS, INC.
(“BUYER”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Seller shall perform and Buyer shall receive
service in accordance with the provisions of the effective SST Rate Schedule and
applicable General Terms and Conditions of Seller’s FERC Gas Tariff, Second
Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory
Commission (Commission), as the same may be amended or superseded in accordance
with the rules and regulations of the Commission. The maximum obligation of
Seller to deliver gas hereunder to or for Buyer, the designation of the points
of delivery at which Seller shall deliver or cause gas to be delivered to or for
Buyer, and the points of receipt at which Buyer shall deliver or cause gas to be
delivered, are specified in Appendix A, as the same may be amended from time to
time by agreement between Buyer and Seller, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284.223 of Subpart G of the Commission’s regulations.
Buyer warrants that service hereunder is being provided on behalf of BUYER.
Section 2. Term. Service under this Agreement shall commence as of NOVEMBER 01,
1998, or upon completion of facilities and shall continue in full force and
effect until OCTOBER 31, 2013, and from YEAR-to-YEAR thereafter unless
terminated by either party upon 2 YEARS’ written notice to the other prior to
the end of the initial term granted or any anniversary date thereafter.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Buyer may have under the Commission’s regulations
and Seller’s Tariff.
Section 3. Rates. Buyer shall pay Seller the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.
Section 4. Notices. Notices to Seller under this Agreement shall be addressed to
it at Post Office Box 1273, Charleston, West Virginia 25325-1273, Attention:
Manager — Agreements Administration and notices to Buyer shall be addressed to
it at:
PENN FUEL GAS, INC.
ATTN: VP GAS SUPPLY
55 SOUTH 3RD STREET
OXFORD, PA 19363
until changed by either party by written notice.

 

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO. 49790
 
  CONTROL NO. 1995-04-30 — 0081

SST SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A.

          PENN FUEL GAS, INC.    
 
       
By:
  /s/ Terry H. Hunt    
 
       
Name:
  Terry H. Hunt    
Title:
  President and CEO    
Date:
  November 14, 1995    
 
        COLUMBIA GAS TRANSMISSION CORPORATION    
 
       
By:
  /s/ Stephen M. Warnick    
 
       
Name:
  Stephen M. Warnick    
Title:
  Vice President    
Date:
  November 20, 1995    

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.
 
  Control No. 1995-04-[ILLEGIBLE] — 0081

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Seller) columbia gas transmission corporation
        and (Buyer) penn fuel gas, inc.

                 
October through March Transportation Demand
    138     Dth/day  
April through September Transportation Demand
    69     Dth/day

Primary Receipt Points

              Scheduling   Scheduling   Maximum Daily   Point No.   Point Name  
Quantity (Dth/Day)  
 
           
STOW
  STORAGE WITHDRAWALS     138  

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.
 
  Control No. 1995-04-[ILLEGIBLE] — 0081

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Seller) columbia gas transmission corporation
        and (Buyer) penn fuel gas, inc.
Primary Delivery Points

                                                                             
Maximum S1/                                       Delivery                      
        Maximum Daily     Pressure   Scheduling   Scheduling   Measuring        
  Measuring   Delivery Obligation     Obligation   Point No.   Point Name  
Point No.   Footnote     Point Name   (Dth/Day)     (PSIG)  
 
                                       
56
  PENN FUEL OP-04   600016           OXFORD SOUTH     138       75  

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.
 
  Control No. 1995-04-[ILLEGIBLE] — 0081

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Seller) columbia gas transmission corporation
        and (Buyer) penn fuel gas, inc.

         
S1
  /  
IF A MAXIMUM PRESSURE IS NOT SPECIFICALLY STATED, THEN SELLER’S OBLIGATION SHALL
BE AS STATED IN SECTION 13 (DELIVERY PRESSURE) OF THE GENERAL TERMS AND
CONDITIONS.
 
       
GFNT
  /  
THIS SERVICE AGREEMENT AND ITS EFFECTIVENESS ARE SUBJECT TO A PRECEDENT
AGREEMENT BETWEEN BUYER AND SELLER DATED MAY 18, 1995.
 
       
 
     
UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT
BETWEEN SELLER AND BUYER, SELLER’S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION,
UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN SELLER AND BUYER, AT THE
STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR
EACH STATION. ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT
BETWEEN SELLER AND BUYER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET
FORTH ABOVE.

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.
 
  Control No. 1995-04-[ILLEGIBLE] — 0081

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Seller) columbia gas transmission corporation
        and (Buyer) penn fuel gas, inc.
The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Seller’s Tariff is incorporated herein by reference for
the purposes of listing valid secondary receipt and delivery points.
Service changes pursuant to this Appendix A shall become effective as of
NOVEMBER 01, 1998, or upon completion of facilities. This Appendix A shall
cancel and supersede the previous Appendix A effective as of N/A, to the Service
Agreement referenced above. With the exception of this Appendix A, all other
terms and conditions of said Service Agreement shall remain in full force and
effect.

          PENN FUEL GAS, INC.    
 
       
By:
  /s/ Terry H. Hunt    
 
       
Name:
  Terry H. Hunt    
Title:
  President and CEO    
Date:
  November 14, 1995    
 
        COLUMBIA GAS TRANSMISSION CORPORATION    
 
       
By:
  /s/ Stephen M. Warnick    
 
       
Name:
  Stephen M. Warnick    
Title:
  Vice President    
Date:
  November 20, 1995    

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 1
Control No. 1999-[ILLEGIBLE] — 0032
 
 

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Transporter) columbia gas transmission corporation
             and (Shipper)  penn fuel gas, inc.

         
Transportation Demand
  138   Dth/day


Primary Receipt Points

              Scheduling   Scheduling   Maximum Daily   Point No.   Point Name  
Quantity (Dth/Day)  
 
           
STOW
  STORAGE WITHDRAWALS     138  

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 1
Control No. 1999-[ILLEGIBLE] — 0032
 
 

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Transporter) columbia gas transmission corporation
               and (Shipper) penn fuel gas, inc.
Primary Delivery Points

                                                                             
Maximum S1/                                       Delivery                      
        Maximum Daily     Pressure   Scheduling   Scheduling   Measuring        
Measuring   Delivery Obligation     Obligation   Point No.   Point Name   Point
No.     Footnote   Point Name   (Dth/Day)     (PSIG)  
 
                                       
56-29
  PENN FUEL OP 04-29     600016         PINE GROVE     138       75  

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 1
Control No. 1999-[ILLEGIBLE] — 0032
 
 

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Transporter) columbia gas transmission corporation
              and  (Shipper) penn fuel gas, inc.

      S1 / 
IF A MAXIMUM PRESSURE IS NOT SPECIFICALLY STATED, THEN SELLER’S OBLIGATION SHALL
BE AS STATED IN SECTION 13 (DELIVERY PRESSURE) OF THE GENERAL TERMS AND
CONDITIONS.
  GFNT   / 
THIS SERVICE AGREEMENT AND ITS EFFECTIVENESS ARE SUBJECT TO A PRECEDENT
AGREEMENT BETWEEN BUYER AND SELLER DATED MAY 18, 1995.
     
UNLESS STATION SPECIFIC MDDOS ARE SPECIFIED IN A SEPARATE FIRM SERVICE AGREEMENT
BETWEEN SELLER AND BUYER, SELLER’S AGGREGATE MAXIMUM DAILY DELIVERY OBLIGATION,
UNDER THIS AND ANY OTHER SERVICE AGREEMENT BETWEEN SELLER AND BUYER, AT THE
STATIONS LISTED ABOVE SHALL NOT EXCEED THE MDDO QUANTITIES SET FORTH ABOVE FOR
EACH STATION. ANY STATION SPECIFIC MDDOS IN A SEPARATE FIRM SERVICE AGREEMENT
BETWEEN SELLER AND BUYER SHALL BE ADDITIVE TO THE INDIVIDUAL STATION MDDOS SET
FORTH ABOVE.

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 1
 
  Control No. 1999-[ILLEGIBLE] — 0032

Appendix A to Service Agreement No. 49790
Under Rate Schedule sst
Between (Transporter) columbia gas transmission corporation
              and (Shipper)  penn fuel gas, inc.
The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for the purposes of listing valid secondary receipt and delivery points.
Service changes pursuant to this Appendix A shall become effective as of
NOVEMBER 01, 1999, or upon completion of facilities. This Appendix A shall
cancel and supersede the previous Appendix A effective as of OCTOBER 01, 1999,
to the Service Agreement referenced above. With the exception of this
Appendix A, all other terms and conditions of said Service Agreement shall
remain in full force and effect.

          PENN FUEL GAS, INC.    
 
       
By:
  /s/ John F. Sipics    
Name:
 
John F. Sipics
   
Title:
  President    
Date:
  10/26/96    
 
        COLUMBIA GAS TRANSMISSION CORPORATION  
 
       
By:
  /s/ G. Todd Lilly    
Name:
 
G. Todd Lilly
   
Title:
  Manager — Commercial Services    
Date:
  October 13, 1999    

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 2
 
  Control No. 2004-03-15 — 0012

Appendix A to Service Agreement No. 49790
Under Rate Schedule SST
Between (Transporter) Columbia Gas Transmission Corporation
              and (Shipper) PPL Gas Utilities Corporation
The Master list of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for purposes of listing valid secondary receipt and delivery points.
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 2 shall be effective
November 1, 2013 through March 31, 2014.
þ Yes o No (Check applicable blank) This Appendix A, Revision No. 2 shall cancel
and supersede the Previous Appendix A, Revision No. 1 effective as of
November 1, 1999, to the Service Agreement referenced above.
þ Yes o No (Check applicable blank) All Gas shall be delivered at existing
points of interconnection within the MDDO’s, and/or ADQ’s, and/or DDQ’s, as
applicable, set forth in Transporter’s currently effective Rate Schedule SST
Appendix A, Revision No. 2 with Shipper, which for such points set forth are
incorporated herein by reference.
With the exception of this Appendix A, Revision No. 2 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

          PPL Gas Utilities Corporation    
 
       
By:
  /s/ Robert M. Geneczko   [SEAL]
 
 
 
   
Name:
  Robert M. Geneczko    
Title:
  President PPL Gas Utilities    
Date:
  10/21/04    
 
        Columbia Gas Transmission Corporation    
 
       
By:
  /s/ T. N. Brasselle    
 
 
 
   
Name:
  T. N. Brasselle    
Title:
  MGR Customer Services    
Date:
  NOV 05 2004    

 

 